[Cite as Gen. Elec. Credit Union v. Jeff Schmitt Auto Group, Inc., 2017-Ohio-8560.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



GENERAL           ELECTRIC           CREDIT :                      APPEAL NO. C-170061
UNION,                                                             TRIAL NO. A-1504101
                                                  :
        Plaintiff-Appellee,                                              O P I N I O N.
                                                  :
  vs.
                               :
JEFF SCHMITT AUTO GROUP, INC.,
d.b.a. JEFF SCHMITT CADILLAC,  :

JEFF SCHMITT AUTO GROUP, INC., :
d.b.a. JEFF SCHMITT MITSUBISHI,
                                  :
JEFF SCHMITT CHEVROLET LTD.,
d.b.a. JEFF SCHMITT CHEVROLET :
SOUTH,
                                  :
JEFF SCHMITT CHEVROLET LTD.,
d.b.a. JEFF SCHMITT CHEVROLET :
NORTH,
                                  :
JEFF SCHMITT MAZDA L.L.C., d.b.a.
JEFF SCHMITT MAZDA,               :

   and                                            :

JEFF SCHMITT NISSAN, INC., d.b.a. :
JEFF SCHMITT NISSAN,

     Defendants-Appellants.                       :


Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: November 15, 2017


Statman, Harris & Eyrich, LLC, and William B. Fecher for Plaintiff-Appellee,

Green & Green Lawyers and Thomas M. Green for Defendants-Appellants.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

M OCK , Presiding Judge.

       {¶1}    Plaintiff-appellee General Electric Credit Union (“GECU”) filed suit

against defendants-appellants Jeff Schmitt Auto Group, Inc., d.b.a. Jeff Schmitt

Cadillac, Jeff Schmitt Auto Group, Inc., d.b.a. Jeff Schmitt Mitsubishi, Jeff Schmitt

Chevrolet, Ltd., d.b.a. Jeff Schmitt Chevrolet South, Jeff Schmitt Chevrolet, Ltd.,

d.b.a. Jeff Schmitt Chevrolet North, Jeff Schmitt Mazda L.L.C., d.b.a. Jeff Schmitt

Mazda, and Jeff Schmitt Nissan, Inc., d/b/a Jeff Schmitt Nissan (“dealerships”)

seeking a declaration that the dealerships were obligated to indemnify GECU for

litigation costs arising from consumer class-action lawsuits filed in Montgomery and

Greene Counties against the dealerships and GECU. The trial court granted GECU’s

motion for summary judgment on the issue of indemnification, but did not

determine the amount owed. After the trial court issued a decision pursuant to

Civ.R. 54(B) that there was no just reason for delay, the dealerships appealed the

decision.

       {¶2}    Civ.R. 54(B) allows a trial court to enter final judgment as to one or

more but fewer than all of the claims or parties if the court finds that there is no just

reason for delay. But “[a]s a general rule, even where the issue of liability has been

determined, but a factual adjudication of relief is unresolved, the finding of liability

is not a final appealable order even if Rule 54(B) language was employed.” Walburn

v. Dunlap, 121 Ohio St.3d 373, 2009-Ohio-1221, 904 N.E.2d 863, ¶ 31, quoting Noble

v. Colwell, 44 Ohio St.3d 92, 96, 540 N.E.2d 1381 (1989).

       {¶3}    The decision of the trial court that the dealerships were required to

indemnify GECU was not a final appealable order without a determination of the

amount owed. Because the court’s decision was not a final appealable order, the

Civ.R. 54(B) determination of no just reason for delay was of no effect. Walburn at ¶

31. When the record certified for our review does not contain a final appealable


                                           2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

order, we must dismiss the appeal for lack of subject-matter jurisdiction. See Gen.

Acc. Ins. v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20, 540 N.E.2d 266 (1989). The

appeal is dismissed.

                                                                       Appeal dismissed.

CUNNINGHAM and MILLER, JJ., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3